Th'é BEE-31:14” m
Sixth ozmrl’ét’ea's -

APR 2 l 201/;

 

m THECOURTOF CRIMINAL, APPEALS
' OF TEXAS _ =

NO. PD-1309-13

JAMES NATHAN ALEXANDER, Appellant.
' v.
THE STATE OF'TEXAS - 7
ON STATE’S PETITION FOR DISCRETIONARY REVIEW

FROM THE SIXTH COURT, OF APPEALS-
GREGG COUNTY '

  

Appellant  convicted of andsentenced to 30. years "in prison._ On appeal,
'he argued, among other things, that the evidence Was’insufﬁcient to support the $10,1 1 1.50
I in court cestsassessed against-him in the-judgment; The Courtv-‘ofI'A-ppeals agreed, relying

on Johnson v. State, 389 S.W.3d 513 (Tex; App, _— Houston [14*h Dist] 2012). Alexander v.

V ALEXANDER; 2
State, No. 06—12-00133—CR, 2013 Tex. App. LEXIS 10511 (Tex. App. — Texarkana August
I 21, 2013) (not designated for publication).

The State has ﬁled a petition for discretionary review of this decision. We recently
handed down our'opiniongin Johnson v. State, No. PD—_Ol93-l3, 2014‘Tex. Crim. App.
LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for
resolving questions regarding court costs. .See also Cardenas v. State, No. PD-0733-13, 2014 I
Tex. Crim. App. LEXIS 236 (Tex. Crim. App, February 26, 2014).

J The Court of Appealsin the instant case did not have the beneﬁt of our opinion in
A Johnson. Accordingly, we grant the State’s petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Johnson. No motion for rehearing will be entertained.

Delivered: April 16, 2014 _
Do Not Publish